CTS Corporation Form 10-K 2008 ­­­­EXHIBIT (10)(cc) CTS Corporation Amended and Restated 2008-2009 Performance Restricted Stock Unit Plan SECTION 1. SUMMARY AND INTERPRETATION: The 2008-2009 Performance Restricted Stock Unit Plan (the "Plan") is intended to provide financial and performance incentives to executive officers and key employees through the use of Restricted Stock Unit awards tied to specific performance incentives that management and the Board believe will be beneficial to the Company and its shareholders over the long-term. The CTS Corporation 2004 Omnibus Long-Term Incentive Plan (the “2004 Omnibus Long-Term Incentive Plan”) is the governing document for the Plan.Capitalized terms not otherwise defined herein shall have the meanings set forth in the 2004 Omnibus Long-Term Incentive Plan, as amended. The Plan is subject to the terms and conditions of the 2004 Omnibus Long-term Incentive Plan.In the event of any inconsistency between the provisions of the Plan and the 2004 Omnibus Long-Term Incentive Plan, the 2004 Omnibus Long-Term Incentive Plan will govern. SECTION 2. PHILOSOPHY: The Board of Directors believes that compensation of executive officers and key employees should be partially “at risk” and variable, based in part on the Company’s performance against its peers in the marketplace, as well as the Company’s performance against certain pre-established goals.The Plan, along with other compensation plans of the Company, is intended to focus the efforts of the Participants on achieving those objectives in order to help ensure the sustained profitability and continual long-term growth of the Company.The Plan is structured to provide Participants with Restricted Stock Unit Awards based upon achievement of objectives that management and the Board believe are beneficial to the Company and shareholders over the long term.Therefore, performance will be measured over a two (2) year performance period, and Restricted Stock Units under the Plan will be awarded and earned only after a two (2) year performance period. SECTION 3. OBJECTIVES: · To attract and retain highly qualified personnel. · To motivate improved financial performance, enhanced growth and shareholder value creation. · To align the interests of executive officers and key employees of the Company with those of its shareholders. SECTION 4. ADMINISTRATION:The Compensation Committee of the Board of Directors (the “Committee”) shall administer the Plan.The decision of the Committee shall be final as to the interpretation of the Plan or any rule, procedure or action related thereto. SECTION 5. ELIGIBILITY: Only the employees designated by the Committee (the “Participants”) are eligible to participate in the Plan. The Committee has determined that the Participants identified in Exhibit A, attached hereto and incorporated herein by reference, are "Covered Employees" under this Plan.Awards to Covered Employees shall be subject to the provisions of Section 7 of the 2004 Omnibus Long-Term Incentive Plan. To receive an Award under the Plan, a Participant must be an active, full-time employee throughout the Performance Period, as defined in Section 8. SECTION 6. DEFINITIONS: Award:meansa grant of Restricted Stock Units. Performance Period: means January 1, 2008 through December 31, 2009. Performance Goals: means Two Year Sales Growth and Relative Total Stockholder Return. Two Year Sales Growth: means the 2009 Corporate Sales divided by 2007 Corporate Sales, resulting in the expression of increase or decrease in Corporate Sales as a percentage. Corporate Sales: means the Company's Net Sales as stated in the Company’s Consolidated Statement of Earnings for the relevant fiscal year.In determining Awards for Participants who are not Covered Employees, Corporate Sales may be adjusted for unusual conditions, factors or events as determined by the Committee, provided that no such adjustment shall be made for any condition, factor or event which was specifically included in the 2orporation Business Plan or 2008 or 2orporation Business Plans, as applicable. 1 Total Stockholder Return:means the appreciation in price of a share of common stock, plus reinvested dividends (paid in cash or other property), between January 1, 2008 and December 31, 2009. Relative Total Stockholder Return:means the total stockholder return of the Company between January 1, 2008 and December 31, 2009, relative to the total stockholder return of a Peer Group of 29 entities over that same period.See Exhibit B for calculation. Peer Group:means a benchmark group of 29 companies, the names of which are attached hereto as Exhibit C, as the same may be adjusted from time-to-time in accord with the Peer Group Adjustment Protocol (Exhibit D). RSU: means a Restricted Stock Unit to be settled upon vesting on the basis of one Share for each Restricted Stock Unit. Target RSU Incentive: means the number of RSUs assigned to each Participant as a function of his or her position for purposes of calculating Awards. Award Level: means the multiplier which is applied in calculating an Award based on the level of achievement of a Performance Goal. Weight: means the percentage of Target RSU Incentive allocated to each Performance Goal. SECTION 7. PERFORMANCE GOALS AND CALCULATION OF AWARDS: The Target RSU Incentive for each Participant is set forth in the 2008-2009 Target RSU Incentive Statement provided to each Participant. The settlement of an Award for any Participant may be as much as twice the Target RSU Incentive or as little as zero depending upon achieved results.After the 7% Sales Growth threshold is met, Award Levels for the Two-Year Sales Growth Performance Goal will be interpolated between established steps or levels.There will be no interpolation of Awards for Sales Growth between 0% and 7%.Award Levels for the Relative Total Stockholder Return Performance Goal will not be interpolated for performance achievement between any established steps or levels. The Performance Goals, Weight and Award Levels for the Performance Period are as follows: Performance Goal No. 1: Two Year Sales Growth Weight: 40% Two Year Sales Growth AchievementAward Level Two Year Sales Growth less than
